Mr. Justice Baldwin delivered the opinion of the court. The contention of the appellant is that the warranty deed of Johnson and wife, and the quit-claim deed of Holmgren and wife, to Jennings, though absolute on their face, were in fact mortgages; and, second, that if they were not equitable mortgages, they, with the declaration of trust, constituted Jennings an active trustee; that by the foreclosure proceedings to which Jennings, the Royal Trust Company, and Holmgren and Johnson were parties defendant, and the sale thereunder, this trust was stripped of its executive character, and no duties were left that were to be or could be performed by the trustee, and, accordingly, that under the Statute of Uses, Johnson and Holmgren were reinvested with the same rights and the same title that they had at the time at the execution of these deeds, and the Hill judgment, therefore, became a lien. It is a well established rule of law that courts will not declare a deed, absolute upon its face, to be a mortgage, unless the evidence is clear and satisfactory. We are satisfied, from a careful consideration of the evidence submitted to the master, that, by the execution and delivery of the two deeds to Jennings, under the arrangement then made between the parties, that Holmgren and Johnson were absolutely divested of title to the real estate, and therefore, that the judgment under which appellant claims as assignee was never a lien upon the land. The trust which was created by the transaction, required Jennings to complete the building and ultimately to sell it, and, after the payment of the mortgages upon the property and all other expenses in connection with its running and management, and a commission for the sale of it, if there should be sufficient funds, to then pay over and distribute equally between Holmgren and Johnson two-thirds of the remaining profits. Accordingly, from the date of the transaction, the interest of Holmgren and Johnson was only in their respective shares of the net profits, and not in the real estate. The sale under the decree entered in the foreclosure proceedings did not change the status of the parties to the trust agreement. The equity of redemption was still an asset from which Holmgren and Johnson might have received a distributive share of the profits contemplated in their agreement with Jennings at the time they conveyed title to him. The statute under which redemption is sought, sec. 18 chap. 77, provides: “Any defendant * * * or any person interested in the premises through or under the defendant may * * * redeem the real estate so sold by paying to the purchaser thereof,” etc. Appellant as assignee of the Hill judgment, which was entered nearly two months after the conveyance by Johnson and Holmgren to Jennings, was not, therefore, “any person interested in the premises,” entitling her to redeem. The court below did not err in sustaining the master’s report and entering the decree complained of. The decree is therefore affirmed. Affirmed.